DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 6, 8, 15, 17, 18, 20, 29, and 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an annular non-metal gasket for use between facing flanges of two flow conduit sections, each flow conduit defining a through bore having the details, as set forth in claims that include elements such as an annular gasket substrate substantially made of polytetrafluoroethylene (PTFE), the annular gasket substrate having a first face opposite a second face, the first face having a plurality of concentric first serrations wherein the plurality of concentric first serrations includes a plurality of first grooves and a plurality of first peaks, the second face having a plurality of concentric second serrations wherein the plurality of concentric second serrations includes a plurality of second grooves and a plurality of second peaks, wherein the plurality of first peaks are aligned with the plurality of second peaks, wherein the annular gasket substrate has a first thickness that spans from the plurality of first peaks to the plurality of second peaks, wherein the annular gasket substrate includes a sealing core, the sealing core having a core thickness that spans from the plurality of first grooves to the plurality of second 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675